LECHE, J.
The defendant in this case has appealed from a judgment rendered on June 19, 1920, condemning him to pay to plaintiff $2,014.15, with legal interest, on diverse portions of said sum from various dates, together with costs of suit. Since filing said appeal .he has made no appearance in this court either for oral argument or by brief.
The main facts are that defendant entered into a contract with one J. W. Thompson, to erect a building in the city of Monroe; that Thompson, not having means of his own either to carry on the work of construction or to procure building materials, applied to plaintiff, who to the knowledge and with the consent of defendant agreed to make all the necessary advances to Thompson; that plaintiff made said advances, paid the furnishers of material as well as the laborers, whose rights and liens were transferred to *762him with subrogation, all of which amounted to the sum awarded to him by, the district court.
Defendant denies this indebtedness' and justifies his refusal to pay on the ground that the work was not completed according to agreement.
Considering that the evidence seems to sustain the finding of the district court, and that appellant has not deemed it necessary to appear and point out any error in that finding, we see no reason to disturb the same.
Every judgment rendered by a court of justice is presumed to be correct, and it can scarcely be expected that this court in an appeal will seek, in the absence of assistance from the appellant, to detect errors which are not patent on the face of the record. Schwan v. Peterman, 123 La. 732, 49 South. 486.
We cannot say, however, that defendant has abused his right to an appeal, and for that reason we deem it better not to grant appellee’s prayer for damages.
The judgment appealed from'is affirmed.